DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5-6, 8, 15, 19, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Leung et. al (US 2018/0283685 A1).
With respect to claims 1 and 15 Leung discloses a flue damper and associated method, comprising:
a flue pipe [reference character 20] with a first side leading to an outlet of the flue damper and a second side leading to an inlet of the flue damper [see annotated Fig. 12, below];
a damper gate [reference character 1030] with an open state [see Fig. 13] and a closed state [see Fig. 12], wherein in the open state, the first side of the flue pipe is in fluid communication with the second side, and wherein in the closed state, the damper gate interrupts fluid communication between the first side and the second side; and
a float secured [reference character 1040] to an upper surface of the damper gate,
wherein the upper surface of the damper gate faces the first side of the flue pipe when the damper gate is in the closed state such that the damper gate at least partially opens when condensate collects within the first side of the flue pipe due to buoyancy of the float [via openings 1032 see paragraphs 0069 and 0078].

         
    PNG
    media_image1.png
    368
    556
    media_image1.png
    Greyscale

With respect to claims 5 and 19 Leung discloses that the upper surface of the damper gate includes an interface with at least one opening for receiving the float [see annotated Fig. below].

                                  
    PNG
    media_image2.png
    324
    516
    media_image2.png
    Greyscale

With respect to claim 6 Leung discloses the float includes at least one opening [reference character 1046] for receiving a protrusion extending from the upper surface of the damper gate [see annotated Fig. below].
                        
    PNG
    media_image3.png
    353
    605
    media_image3.png
    Greyscale

With respect to claim 8 Leung discloses that a housing portion of the flue damper includes a drainage port for draining condensate occurring inside the flue path and allows for direct draining of condensate to outside of the flue path of the damper plate.
With respect to claim 20 Leung discloses a seal surface abuts a lower surface of the damper gate when the damper gate is in the closed state, and wherein the damper gate moves away from the seal surface when it at least partially opens upon receipt of the condensate within the first side of the flue pipe [paragraph 0069].

Claim(s) 9 and 13-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Leung et. al (US 2018/0283685 A1).
With respect to claim 9 Leung discloses a flue damper, comprising:
a damper gate [reference character 1030] that is movable between an open state and a closed state, wherein in the closed state, a lower surface of the damper gate abuts a sealing surface [see annotated Fig. below]; and
a float [reference character 1040] secured to an upper surface of the damper gate such that the damper gate moves away from the closed state [to an intermediate open state where air flows through 1032] when condensate collects on top of the damper gate due to buoyancy of the float.     
With respect to claim 13 Leung discloses that the upper surface of the damper gate includes an interface with at least one opening for receiving the float [see annotated Fig. below].

                                  
    PNG
    media_image2.png
    324
    516
    media_image2.png
    Greyscale

With respect to claim 14 Leung discloses the float includes at least one opening [reference character 1046] for receiving a protrusion extending from the upper surface of the damper gate [see annotated Fig. below].
                        
    PNG
    media_image3.png
    353
    605
    media_image3.png
    Greyscale


Allowable Subject Matter

Claims 2-4, 7, 10-12 and 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIVEK K SHIRSAT whose telephone number is (571)272-3722. The examiner can normally be reached M-F 9:00AM-5:20AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven B McAllister can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIVEK K SHIRSAT/              Primary Examiner, Art Unit 3762